Opinion.
Cooper, J.:
The dismissal of a cause by the Chancery Court because of the failure of the complainant to comply with an order requiring security for costs is not an adjudication of the merits of the controversy, and cannot be pleaded in bar of a subsequent suit for the same matters.
The decree of the chancellor is reversed, the plea of the defendant is disallowed, and the defendant is allowed thirty days after the mandate in the case shall have been filed in the court below to answer complainant’s bill.